Citation Nr: 0218036	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-01 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
patellar tendon graft of the left knee with patellofemoral 
tendonitis and tendonosis, from 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1985 
to January 1986. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to an increased rating for a patellar 
tendon graft harvested from left knee from 10 percent and 
also denied service connection for patellofemoral pain of 
the left knee.  

Although the issue of service connection for 
patellofemoral pain of the left knee had been in appellate 
status (this issue also stemmed from the March 1999 rating 
decision), the RO granted this claim in a June 2002 
decision.  In that decision, the RO implicitly granted 
service connection for patellofemoral tendonitis and 
tendonosis, and combined this service-connected disability 
with the veteran's already service-connected patellar 
tendon graft of the left knee.  The RO also considered 
pain of the veteran's left knee in its rating.  In any 
event, the Board will consider the veteran's 
patellofemoral pain to be part of his service-connected 
left knee disability.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
pain.  

2.  The veteran does not have recurrent subluxation or 
lateral instability of the left knee.    

3.  The veteran does not have arthritis of the left knee.  

4.  With painful motion and flare-ups considered, the 
veteran has the equivalent of limitation of extension of 
the left knee to 15 degrees.  

5.  The veteran does not have limitation of flexion to 15 
degrees or limitation of extension to 20 degrees; even 
when painful motion, weakened movement, excess 
fatigability, incoordination, and pain on flare-ups is 
considered, the veteran's painful motion is not the 
equivalent of limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
patellar tendon graft of the left knee with patellofemoral 
tendonitis and tendonosis are met.  38 U.S.C.A. § § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321 (b)(1), 
4.40, 4.45, 4.71(a), Part 4, Diagnostic Codes 5256, 5257, 
5258, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in November 1998.  
He stated that pain in his left knee was getting 
progressively worse.  He had no signs of effusion.  Range 
of motion was from 0 to 135 degrees.  He had a patellar 
shrug test and was tender over his patellar facets.  He 
had some anterior laxity with an anterior drawer.  His PCL 
appeared intact with a stable posterior drawer.  Varus 
valgus were stable.  He had patellar femoral crepitance 
through range of motion.  He was nontender over his 
anterior patellar where they took the patellar graft.  The 
examiner commented that the veteran did not have any signs 
of pain from his grain harvesting site and he had 
developed a new onset in the past couple of months of 
increasing progression of patellar femoral pain which 
could be due to quadriceps weakness.  He had been to 
therapy and bracing.  The examiner did not believe that 
this was related to harvesting of his ACL graft from the 
left knee.

A VA medical center treatment record from December 1998 
showed that the veteran had severe patellofemoral pain in 
his left knee.  He was unable to sit for prolonged periods 
of time secondary to increasing pain.  

A private treatment record from September 1999 opined that 
the veteran was unemployable secondary to degenerative 
knee arthritis after multiple reconstructive surgeries and 
left patellar tendonitis relating to his right knee.  

The veteran underwent a VA examination in August 1999.  He 
had pain over the area where the high tibiostiotomy scar 
was, along with medial joint line pain, and a catching 
sensation.  He definitely had difficulty ambulating and 
used crutches.  On the left side, that's where the host 
graft was removed for his redo anterior cruciate ligament 
repair, and he also used the same incision for a procedure 
to realign the quadriceps angle.  On the left side, the 
veteran had a range of motion of 50 to 130 degrees with a 
varus/valgus stability, negative Lachman's, negative 
posterior drawer and a negative McMurray's examination.  
He had tenderness over the patellar tendon anteriorly.  
Assessment was that the veteran either had a neuroma over 
the area of the tibiostiotomy scar on the right, along 
with a possible medial meniscal tear from his examination 
and his history.  On the left, he had tenderness, which 
the examiner felt could be host graft site tenderness, 
which was a common sequelae from the host graft site for 
the anterior cruciate ligament repair. 

The veteran underwent a VA examination in January 2000.  
Examination showed the veteran had knee range of motion 
from 0 to 120 degrees.  On the left knee, the veteran was 
quite tight.  He was only noted to have some palpating his 
infrapatellar tendon.  On active range of motion, the 
veteran was noted to have no crepitance in his left knee.  
Assessment was left knee pain and what sounded to be 
patellofemoral syndrome which had undergone surgical 
correction.  He still was somewhat fresh out from his 
surgery and hardward removal which the examiner believed 
was causing most of the current symptoms.  X-rays showed 
that the left knee was unremarkable.  

The veteran underwent a VA examination in January 2001.  
The examiner commented that the veteran had been treated 
with Vicodin and now Vioxx for degenerative changes 
throughout both knees.  Examination showed no effusion to 
either knee and well-healed incisions throughout both 
knees.  His left knee had 0 to 5 degrees of lack of full 
extension with 105 to 110 degrees of flexion.  He had 
tenderness throughout his patellar tendon, at his inferior 
pole and down to its insertion on the tibial tubercle.  He 
had marked pain with any type of patellofemoral motion, 
medial or lateral compression and patellar grind.  He had 
some medial joint line tenderness as well, but had a 
stable varus valgus, anterior posterior exam.  

The examiner opined that the veteran's recurrent patellar 
tendonitis/tendonosis could very well be related to the 
fact that he had a central 1/3 graft taken from the knee 
for a revision ACL reconstruction.  The examiner commented 
that it was much harder to say if his recurrent 
patellofemoral problems on that side were related to his 
graft harvest.  The examiner opined that the fact that the 
knee may have weakened with the harvest may have set in 
the cycle of patellofemoral type pain and etiology and 
ultimately requiring a lateral release with a 
medialization procedure for patellar subluxation and 
patellofemoral pain.  The examiner noted that the veteran 
was unemployed, and that at least a portion of his left 
knee problems could specifically be related to the right 
knee injury itself.

The veteran underwent a March 2002 VA examination.  It was 
noted that the veteran underwent an arthroscopy with 
lateral release in an Elmsley procedure to decrease the 
tendency for left knee patellar lateral on patellar 
tracking, and underwent a procedure in October 1999 to 
attempt to lubricate the patellar tendon and thus help 
correct the pain.  He indicated that all these procedures 
helped decrease his pain, but that the pain had been 
problematic in the aspect that it had been chronic in 
nature.  He was taking Vioxx routinely, but had weaned 
himself off his Vicodin.  Examination showed that his 
lower extremity strength was 5/5, but he had no clonus.  
He had intact Achilles tendon reflexes.  Attempting to 
perform patellar tendon reflexes was inhibited by the fact 
that the bilateral patellar tendon was more tender.  Range 
of motion of the left lower extremity was 5 to 8 degree 
flexion contracture to approximately 125 degrees.  He had 
no joint line tenderness.  He had a stable ACL, PCL, MCL, 
and LCL.  He had pain with medial and lateral patellar 
shrug.  He had pain with palpation of the patellar tendon.  
The examiner concluded that the veteran's left knee 
complaints were likely related to his surgery to harvest 
his left central 1/3 patellar tendon for his right knee 
reconstruction of his ACL.  The examiner commented that 
the veteran had been suffering from patellar tendonitis 
and tendinosis secondary to the procedures on his knee.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the November 1999 Statement of the Case as 
well as the June 2002 Supplemental Statement of the Case.  
In these documents, the RO also provided notice of what 
evidence it had considered.    

In the June 2002 Supplemental Statement of the Case, the 
RO listed the statutory and regulatory sections of the 
VCCA.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.102, .159.  It told the veteran that the RO 
was required to make reasonable efforts in obtaining 
relevant records and to inform the veteran about the 
attempts.  Although the veteran's representative contended 
in its December 2002 informal hearing presentation that 
the June 2002 Supplemental Statement of the Case had been 
mailed to the wrong address (a review of the claims folder 
shows that this is true), the local representative 
conceded in July 2002 that the veteran had received a copy 
of the June 2002 Supplemental Statement of the Case.  
Although the local representative contended that the 
veteran had not received a copy of the June 2002 decision 
review officer decision, a review of the claims file shows 
that this was mailed to the veteran in August 2002.  

Throughout the appeal and in the June 2002 Supplemental 
Statement of the Case, the veteran has been asked to 
provide VA with information about other evidence that 
might be available, and was told VA would assist him in 
obtaining additional evidence (such as private medical 
reports and reports from federal agencies).  In short, the 
RO has informed the appellant which information and 
evidence that the appellant was to provide to VA and which 
information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 
(b) (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  He has been provided with several 
VA examinations to determine the current severity of his 
left knee problems.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.  In short, the 
requirements under the VCAA have been met.  




Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings that represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When there is ankylosis [immobility or fusion] of the 
knee, 30 to 60 percent ratings may be assigned depending 
on the angle at which the knee joint is immobilized.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is 
assigned.  When flexion of the leg is limited to 30 
degrees, then a 20 percent rating is assigned.  When 
flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee 
joint] is limited to 30 degrees, then a 40 percent rating 
is assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is 
assigned.  When extension of the leg is limited to 5 
degrees, then a noncompensable rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5261.

Regarding other impairments of the knee, when there is 
severe recurrent subluxation or lateral instability a 30 
percent rating is assigned.  When there is moderate 
recurrent subluxation or lateral instability a 20 percent 
rating is assigned.  When there is slight recurrent 
subluxation or lateral instability a 10 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held 
that although a veteran can be rated separately under 
Diagnostic Code 5257 and Diagnostic Code 5003, "a separate 
rating must be based upon additional disability."  When a 
knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis."  VAOGCPREC 23-97.

The Court has held that VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1993); Hatlestad v. Derwinski, 1 
Vet.App. 164, 167 (1991).  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to such 
factors as pain, weakened movement, excess fatigability, 
and incoordination).  Therefore, to the extent possible, 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted, including during flare-ups.

As will be explained below, following a review of all the 
evidence of record, the veteran's service-connected left 
knee disability warrants an increased rating to 20 
percent, but no higher.

The veteran's disability has been evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5014, 
for osteomalacia.  A note at the end of the section 
explains that the diseases under Diagnostic Codes 5013-
5024 will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  Diagnostic Code 5003 
for degenerative arthritis instructs to rate on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joint involved, but that 
when the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003. 

Under Diagnostic Code 5261, the veteran must have 
limitation of extension to 15 degrees, or its equivalent, 
to warrant a 20 percent rating.  He has consistently 
displayed left knee pain at his VA examinations.  At his 
January 2001 VA examination, the veteran had marked pain 
with any type of patellofemoral motion, medial or lateral 
compression and patellar grind.  At his March 2002 VA 
examination, the veteran had pain with palpation of the 
patellar tendon, and pain with medial and lateral patellar 
shrug.  He was taking Vioxx routinely for pain.  Even 
though the veteran's limitation of extension is not quite 
10 degrees (at his March 2002 VA examination, he had 
limitation of extension to 8 degrees), which is the 
criterion for a 10 percent rating, the fact that the 
veteran's extension was so close to 10 degrees at his 
March 2002 VA examination coupled with the severe findings 
of pain discussed above leads to a conclusion that the 
veteran has the equivalent of limitation of extension to 
15 degrees.  Thus, pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
the veteran is deemed to meet the requirement for a 20 
percent rating under Diagnostic Code 5261.  
Although the veteran had poor limitation of extension at 
his August 1999 VA examination (50 degrees), this seems to 
be an aberration or possibly a typo.  At his three other 
VA examinations, his extension was never limited beyond 8 
degrees.  For these reasons, it can not be concluded that 
the veteran has limitation of extension to 20 degrees, or 
its equivalent to warrant a 30 percent rating under 
Diagnostic Code 5261.

At the veteran's January 2000 VA examination, he had range 
of motion from 0 to 120 degrees.  At his January 2001 VA 
examination he had extension limited to 5 degrees, and 
flexion limited to 110 degrees.  At the veteran's March 
2002 VA examination, he had extension limited between 5-8 
degrees, and flexion to 125 degrees.  Thus, the evidence 
does not show that the veteran has limitation of flexion 
to 15 degrees, or its equivalent, to warrant a 30 percent 
rating under Diagnostic Code 5260

The evidence does not show recurrent subluxation or 
lateral instability for the veteran to be rated under 
Diagnostic Code 5257.  At his August 1999 VA examination, 
he had varus/valgus stability, negative Lachman's, 
negative posterior drawer, and a negative McMurray's 
examination.  At his January 2001 VA examination, he had a 
stable varus/valgus, and anterior posterior examination.  
Finally, at his March 2002 VA examination, all of his knee 
ligaments were stable.  Based on the evidence cited above, 
the veteran does not have recurrent subluxation or lateral 
instability of the left knee.  

The evidence has consistently shown that the veteran does 
not have arthritis of the left knee.  A VA x-ray report 
from January 2000 was unremarkable.  Since the evidence 
does not show that the veteran has arthritis of the left 
knee, he is not entitled to separate ratings under 
Diagnostic Codes 5257 and Diagnostic Code 5003.  VAOGCPREC 
23-97.

Regarding consideration of an extraschedular rating, the 
veteran's left knee disability has had some consequences 
with regard to his employment, but his disability does not 
have unusual manifestations and does not affect employment 
in ways that are not already taken into account under the 
provisions of the rating schedule.  Although a private 
physician stated in September 1999 that the veteran was 
unemployable secondary to degenerative knee arthritis, his 
finding contemplated both the right and left knees.  It is 
important to note that, under the provisions of 38 C.F.R. 
§ 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions 
in civil occupations.  The regulation further provides 
that, in general, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1  In the absence of medical evidence 
showing frequent hospitalizations or marked interference 
with employability (i.e. interference with employability 
not contemplated in the rating criteria), the provisions 
of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

In summary, granting the veteran the benefit of the doubt, 
the Board finds that the veteran has met the criteria for 
a 20 percent rating, but no higher, for residuals of a 
patellar tendon graft of the left knee with patellofemoral 
tendonitis and tendonosis.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  

ORDER

Entitlement to an increased rating for residuals of a 
patellar tendon graft of the left knee with patellofemoral 
tendonitis and tendonosis to 20 percent is granted.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

